JOHNSON, District Judge.
This petition for a writ of habeas corpus requests the petitioner’s release from the Federal Penitentiary at Lewisburg, where he is serving a term of imprisonment imposed by the United States District Court at Columbus, Ohio.
Petitioner alleges his arrest by operators of the Federal Bureau of Investigation in New York City, his removal to investigation headquarters where he states that he was held incommunicado for hours, refused the right of legal representation, subjected to intensive and continuous questioning, during which time he was refused food and drink.
Petitioner complains that a statement secured from him and signed by him during this period was later admitted as evidence at his trial. While the case is not cited by the petitioner, it is apparent that he relies upon the recent opinion of the Supreme Court of the United States in McNabb et al. v. United States, 318 U.S. 332, 63 S.Ct. 608, 87 L.Ed. -, in which case the Supreme Court reversed a conviction based on a confession, which, in the opinion of the Supreme Court, had been obtained improperly.
Petitioner also complains that during the trial of his case a witness, who was termed a “prosecutrix and called as a government witness, and of the Government, contended a conspiracy did also exist”. Petitioner contends that this witness was a co-conspirator whose testimony was entirely unsupported and that the admission of her testimony materially assisted “the illegal sentencing of the petitioner”.
 All of the matters relied upon by the petitioner constitute questions of the admissibility of evidence which was passed upon by the trial court and are not subject to review in habeas corpus proceedings. It is well established that habeas corpus proceedings cannot take the place of, or be substituted for, an appeal. Vigoretti v. Hill, D.C., 16 F.Supp. 41.
The petition for a writ of habeas corpus is dismissed and the writ denied.